DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In claim 1, it is unclear if applicant intends for the (functional group) limitation, as written, is intended to be or not to be a positive claim limitation.  It is unclear if applicant intends for said polar group to be defined as functional group or if applicant intends for the UV curable resin to also comprise functional groups other than polar groups, such as ethylenically unsaturated, ionic groups, etc.  Clarification is requested. 
	
Claim Rejections - 35 USC § 102/ 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as obvious over Baba (JP52-53935) in view of Tamura et al (JP2010-059355).
Baba sets forth a plastisol composition comprising (a) vinyl-chloride based resin particles and/or acrylic polymer particles; (b) 1 to 50 parts by mass of at least one blocked polyisocyanate or block polyurethane; (c) 0.01 to 10 parts by mass of a polyamine compound; (d) 1 to 50 parts by mass of an acrylate compound and/or a (meth) acrylate compound; (e) 0.1 to 10 parts by mass an energy ray-sensitizer radical polymerization initiator (photoinitiator); (g) 50 to 500 parts by mass of a plasticizer and (g) 50 to 800 part by mass of a filler—see abstract and [0011].  
Baba sets forth (a) said vinyl-chloride resin are resins obtained by methods such as suspension, mass copolymerization, solution, and/or emulsion polymerization methods and can be used singly or in combination—see [0014] to [0015].  Said block polyisocyanates and blocked polyurethane component (b) are set forth in sections [0024] to [0045].  Said polyamine component (c) is found in sections [0047] to [0052].  Said (meth) acrylate compound component (d) can be selected from components wherein polyurethane (meth) acrylates are found.  Said (meth) acrylate component (d) can additionally include (meth) acrylic acid ester monomers—see [0053].  Said monomers sets forth by Baba include (meth) acrylate ester monomers having polar groups, such as hydroxyethyl (meth) acrylate; hydroxypropyl (meth) acrylate—see [0063].  Said photoinitiators are set forth in section [0069] to [00170].  Said plasticizers are found in section [0075], wherein polymeric plasticizers are disclosed.  Said filler can be selected from those found in section [0076] is set forth, wherein silica and calcium carbonate are set forth.  
Per example 1:  Baba sets forth a sealant composition [080] comprising 300 parts of polyvinyl chloride resin particles; 45 parts of a blocked isocyanate from example 3; 5 parts of the polyamine from example 5; 50 parts of a urethane (meth) acrylate oligomer from example 1; 2.5 parts of photoinitiator Darocure 1173; 300 parts of a plasticizer; and 300 parts of calcium carbonate filler.  One primary difference is Baba does not explicitly set forth the use of a said (meth) acrylate resin includes a polar group.  However, it is known in the art of UV curable polyvinyl chloride plastisol sealant compositions the addition of a UV curable material comprising a urethane (meth) acrylate oligomer resin and an (meth) acrylate monomer reduces thermal expansion and bubbles due to heat, as well as, improving the surface hardness, as espoused by Tamura in [0018].  Tamura sets forth plastisol sealant compositions comprising polyvinyl chloride resin particles; UV curable materials comprising a polyurethane acrylate and an acrylate monomer, a plasticizer; filler; photoinitiator; and an adhesion promoting blocked polyisocyanate.
Baba and Tamura are analogous art because they are from the same field of endeavor that is the art of UV curable plastisol compositions based on PVC and/or Acrylic resins.  Therefore, it would have been well within the skill level of an ordinary artisan to add an acrylic monomer, such as suggest by Tamura with an expectation of improving hardness and reducing thermal expansion in a plastisol composition, to the compositions of Baba, wherein it would have been obvious to selected add the monomers hydroxylethyl acrylate or hydroxypropyl acrylate, as suggested, with an expectation of obtaining the known improvements in absence of evidence the contrary and/or unexpected results.  Therefore, claims 1-2 and 6-7 are obvious in view of the prior art, wherein said polyamine in the composition reads on the latent curing agent in the claims.  
Said composition comprises 15 parts by mass of said blocked isocyanate per 100 parts by mass of the polyvinylchloride-based resin particles.  The photoinitiator is found in an amount of 0.83 parts by mass per 100 parts by mass of PVC based resin particles and said filler is found in amounts of 100 parts by mass per 100 parts by mass of said PVC base resin particles. Claims 3-5 and 7 are found in the reference since silica is not found in the composition.  
Regarding claims 8-9:  the overall reference sets forth said PVC particles can be used in mixtures of two or more, as well as, setting forth said blocked isocyanate can be used in mixtures of two or more.  
Regarding claims 10-11:  the overall teachings of the reference set forth useable plasticizers include epoxy-based plasticizers, such as epoxidized soybean oil and polyester based plasticizers—see [0075].  Wherein said plasticizers are used in amounts singly or in combinations of two or more in amounts from 50 to 500 parts by mass per 100 parts by mass of said PVC resin-based particles—see [0075].  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc